11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

In re the State of Texas ex rel.           * Original Mandamus/Prohibition
Michael Munk,                                Proceeding

No. 11-14-00268-CV                          * November 10, 2014

                                           * Opinion by Bailey, J.
                                             (Panel consists of: Wright, C.J.,
                                             Willson, J., and Bailey, J.)

       This court has considered Relator’s petition for writ of mandamus and
petition for writ of prohibition and concludes that the petition for writ of mandamus
should be conditionally granted in part and that the petition for writ of prohibition
should be denied. Therefore, in accordance with this court’s opinion, the petition
for writ of mandamus is conditionally granted in part. The Honorable Carter T.
Schildknecht is directed to vacate her order of October 2, 2014, to the extent that the
order requires the State to conduct criminal history searches of the NCIC/TCIC
databases. A writ of mandamus will issue only if Judge Schildknecht fails to act by
November 25, 2014. Relator’s request for a writ of prohibition is denied.